   Case 1:20-cr-00183-RJJ ECF No. 86, PageID.573 Filed 12/16/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,

               vs.

ADAM DEAN FOX,
BARRY GORDON CROFT, JR.,
TY GERARD GARBIN,
KALEB JAMES FRANKS,
DANIEL JOSEPH HARRIS, and
BRANDON MICHAEL-RAY CASERTA,
                                                                   INDICTMENT
                  Defendants.
_________________________________/

       The Grand Jury charges:

                                   (Kidnapping Conspiracy)

       From at least on or about June 6, 2020, through and including October 7, 2020, in the

Southern Division of the Western District of Michigan and elsewhere,

                                 ADAM DEAN FOX,
                             BARRY GORDON CROFT, JR.,
                                TY GERARD GARBIN,
                               KALEB JAMES FRANKS,
                             DANIEL JOSEPH HARRIS, and
                          BRANDON MICHAEL-RAY CASERTA,

and others known and unknown, willfully and knowingly combined, conspired, confederated,

and agreed with each other to violate Title 18, United States Code, Section 1201(a).

       The object of the conspiracy was to unlawfully seize, confine, kidnap, abduct and carry

away, and hold for ransom and reward, or otherwise, the Governor of the State of Michigan (“the

Governor”).
   Case 1:20-cr-00183-RJJ ECF No. 86, PageID.574 Filed 12/16/20 Page 2 of 6




                                    MANNER AND MEANS

       In order to effectuate the object of the conspiracy, the defendants used means, facilities,

and instrumentalities of interstate commerce, including cellular telephones, internet-connected

social-media platforms and encrypted messaging services, and global positioning satellite

(“GPS”) navigation. In addition, defendant BARRY GORDON CROFT, JR. traveled from

Delaware to Wisconsin and the Western District of Michigan to train with conspirators, practice

building and detonating improvised explosive devices, and conduct surveillance of the

Governor’s vacation home.

                                          OVERT ACTS

       In furtherance of the conspiracy and to effectuate its illegal object, the following overt

acts, among others, were committed in the Western District of Michigan and elsewhere:

       1.      On or about June 6, 2020, ADAM DEAN FOX and BARRY GORDON CROFT,

JR. met in Dublin, Ohio to discuss anti-government actions, including the kidnapping of state

governors, and recruiting like-minded individuals to their cause.

       2.      On or about June 18, 2020, ADAM DEAN FOX met TY GERARD GARBIN, a

leader of the Michigan-based “militia” group called the Wolverine Watchmen, at a rally outside

the State Capitol in Lansing. ADAM DEAN FOX invited TY GERARD GARBIN and other

Wolverine Watchmen members to meet him in Grand Rapids, Michigan, with the intent to

recruit them into the conspiracy to kidnap the Governor.

       3.      On or about June 20, 2020, ADAM DEAN FOX met TY GERARD GARBIN and

other Wolverine Watchmen members in Grand Rapids, Michigan, and proposed working

together toward their common goals.




                                                 2
   Case 1:20-cr-00183-RJJ ECF No. 86, PageID.575 Filed 12/16/20 Page 3 of 6




       4.      On or about July 10-12, 2020, BARRY GORDON CROFT, JR. traveled from

Delaware to Wisconsin to attend a “field training exercise” with Wolverine Watchmen members

TY GERARD GARBIN, KALEB JAMES FRANKS, DANIEL JOSEPH HARRIS, and

BRANDON MICHAEL-RAY CASERTA, where the group practiced combat tactics, including

assaulting motor vehicles using semiautomatic assault rifles and live ammunition.

       5.      On or about July 11, 2020, at the “field training exercise,” BARRY GORDON

CROFT, JR., TY GERARD GARBIN, and DANIEL JOSEPH HARRIS attempted to detonate

two improvised explosive devices.

       6.      At a Wolverine Watchmen live-fire training exercise in Munith, Michigan on or

about August 9, 2020, ADAM DEAN FOX proposed kidnapping the Governor to TY GERARD

GARBIN, KALEB JAMES FRANKS, and DANIEL JOSEPH HARRIS.

       7.      On or about August 23, 2020, TY GERARD GARBIN, KALEB JAMES

FRANKS, DANIEL JOSEPH HARRIS, and BRANDON MICHAEL-RAY CASERTA met in

Lake Orion, Michigan, where they examined each other’s identification documents in an attempt

to verify that no members of the group were undercover law enforcement agents or informants.

       8.      On or about August 23, 2020, DANIEL JOSEPH HARRIS established a new

encrypted messaging group for the conspirators, including TY GERARD GARBIN, KALEB

JAMES FRANKS, DANIEL JOSEPH HARRIS, and BRANDON MICHAEL-RAY CASERTA,

using a service he said would enable them to instantly delete their messages in case of federal

law enforcement contact.

       9.      On or about August 29, 2020, ADAM DEAN FOX conducted a daytime

surveillance of the Governor’s vacation home, and drew a map on which he noted approximate

distances from the home to police first responders.



                                                3
    Case 1:20-cr-00183-RJJ ECF No. 86, PageID.576 Filed 12/16/20 Page 4 of 6




        10.    In an encrypted message on about August 30, 2020, TY GERARD GARBIN

suggested that taking down a highway bridge near the Governor’s vacation home would hinder a

law enforcement response, and offered to paint his boat black for a future nighttime surveillance

trip.

        11.    Over the weekend of September 12-13, 2020, ADAM DEAN FOX, BARRY

GORDON CROFT, JR., TY GERARD GARBIN, KALEB JAMES FRANKS, DANIEL

JOSEPH HARRIS, and BRANDON MICHAEL-RAY CASERTA attended a “field training

exercise” on TY GERARD GARBIN’s property near Luther, Michigan. At the training exercise,

they practiced assaulting a building in teams, and discussed tactics for fighting the Governor’s

security detail with improvised explosive devices, a projectile launcher, and other weapons.

        12.    From the night of September 12, 2020 into the early morning of September 13,

2020, ADAM DEAN FOX, BARRY GORDON CROFT, JR., TY GERARD GARBIN, and

KALEB JAMES FRANKS conducted a nighttime surveillance of the Governor’s vacation home

and a nearby public boat ramp, using two-way radios and a night-vision scope.

        13.    On the way to the nighttime surveillance of the vacation home on September 12,

2020, ADAM DEAN FOX and BARRY GORDON CROFT, JR. stopped to inspect the

underside of a highway bridge near the vacation home for a place to mount an explosive charge.

        14.    During the field training exercise near Luther, Michigan on September 13, 2020,

BARRY GORDON CROFT, JR. detonated an improvised explosive device containing shrapnel,

near human silhouette targets hung by the conspirators to assess its effectiveness.

        15.    On or about September 13, 2020, ADAM DEAN FOX ordered $4,000 worth of

explosives from an undercover FBI agent posing as a co-conspirator.




                                                 4
   Case 1:20-cr-00183-RJJ ECF No. 86, PageID.577 Filed 12/16/20 Page 5 of 6




       16.     In an encrypted communication on or about September 17, 2020, ADAM DEAN

FOX, TY GERARD GARBIN, BRANDON MICHAEL-RAY CASERTA, and KALEB JAMES

FRANKS agreed to decline participation in a public rally at the State Capitol in Lansing,

Michigan, and concurred that it was important to keep a low profile “if we want to continue with

our plans.”

       17.     On or about October 2, 2020, ADAM DEAN FOX purchased a Taser-type high-

voltage stunning device.

       18.     On or about October 7, 2020, BRANDON MICHAEL-RAY CASERTA

instructed his co-conspirators in an encrypted video message that if they encountered police

during a reconnaissance, they should give the officers one opportunity to leave, and kill them if

they did not comply.

       19.     On or about October 7, 2020, ADAM DEAN FOX, TY GERARD GARBIN,

KALEB JAMES FRANKS, and DANIEL JOSEPH HARRIS drove to Ypsilanti, Michigan, to

meet the undercover FBI agent posing as a co-conspirator, and use the “group cash” for a good-

faith payment towards explosives and other supplies.


18 U.S.C. § 1201(c)




                                                5
   Case 1:20-cr-00183-RJJ ECF No. 86, PageID.578 Filed 12/16/20 Page 6 of 6




                                FORFEITURE ALLEGATION
                                  (Firearms and Ammunition)

       1.      The allegations contained in this indictment are hereby realleged and incorporated

by reference for the purpose of alleging forfeitures pursuant to Title 18, United States Code,

Section 924(d) and Title 28, United States Code, Section 2461(c).

       2.      Upon conviction of the offense in violation of Title 18, United States Code,

Section 1201(c) set forth in this indictment, the defendants,

                                  ADAM DEAN FOX,
                              BARRY GORDON CROFT, JR.,
                                 TY GERARD GARBIN,
                                KALEB JAMES FRANKS,
                              DANIEL JOSEPH HARRIS, and
                           BRANDON MICHAEL-RAY CASERTA,

shall forfeit to the United States pursuant to Title 18, United States Code, Section 924(d) and

Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in the

commission of the offense.

18 U.S.C. § 924(d)
28 U.S.C. § 2461(c)
                                              A TRUE BILL


                                              __________________________________________
                                              GRAND JURY FOREPERSON

ANDREW BYERLY BIRGE
United States Attorney


___________________________________
NILS R. KESSLER
Assistant United States Attorney


___________________________________
AUSTIN J. HAKES
Assistant United States Attorney

                                                 6
